UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2011 (August 2, 2011) SM Energy Company (Exact name of registrant as specified in its charter) Delaware 001-31539 41-0518430 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1775 Sherman Street, Suite 1200, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 861-8140 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets. As previously disclosed, on June 9, 2011, SM Energy Company (the “Company”) entered into a definitive purchase and sale agreement with Statoil Texas Onshore Properties LLC and Talisman Energy USA Inc. to sell the Company’s oil and gas assets in the Eagle Ford shale in LaSalle County, Texas along with a small adjacent block of acreage in Dimmitt County, Texas (the “Statoil/Talisman Divestiture”).On August 2, 2011, the Company closed the Statoil/Talisman Divestiture for aggregate consideration of approximately $227.4 million, paid in cash.The aggregate consideration is subject to post-closing adjustments. Item 7.01Regulation FD Disclosure. In accordance with General Instruction B.2. of Form 8-K, the following information, including Exhibit 99.1, shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall such information and Exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such a filing. On August 2, 2011, the Company issued a press release announcing that the Company had closed the Statoil/Talisman Divestiture.A copy of the press release is furnished as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibitis furnished as part of this report: Exhibit 99.1 Press release of the Company dated August 2, 2011, entitled SM Energy Announces Closing of Previously Announced Eagle Ford Divestiture SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SM ENERGY COMPANY Date: August 5, 2011 By: /s/ KELLY E. COLLINS Kelly E. Collins Director of Financial Reporting & Assistant Corporate Secretary
